Citation Nr: 1019799	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  06-19 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.Entitlement to an increased rating for pseudofolliculitis 
barbae, currently rated as 10 percent disabling.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for ventral hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The Veteran served on active duty from November 1993 to July 
1999.  

This appeal arises from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his VA Form 9 the Veteran checked he wanted a Board of 
Veterans Appeals (Board) hearing at the local VA office 
before a Member of the Board.  In June 2007 the RO sent the 
Veteran a letter informing him his hearing was scheduled.  He 
requested his hearing be rescheduled.  The Veteran indicated 
he was recently divorced and having difficulty obtaining 
evidence.  A September 14, 2007 letter to the Veteran 
informed him his hearing was scheduled for October 18, 2007.  
On October 11, 2007 the RO received written notice from the 
Veteran that he would be unable to appear.  He again 
requested  his hearing be rescheduled.  The Veteran has not 
yet been afforded an opportunity to have a hearing before a 
Member of the Board at his local VA office.  38 U.S.C.A. 
§ 7107 (c) (West 2002); 38 C.F.R. § 20.703 (2009).  The 
Veteran's claim is remanded to schedule the requested hearing 
before a Member of the Board at his local VA office.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a Member of the Board at his local VA 
office.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


